Hosmer, Ch. J.
Foreign judgments are prima facie evidence of debt, and to be presumed just, until the contrary is proved; but if they are shown to be unjust or irregular, a suit upon them will not be sustained. Walker v. Witter, Doug. 1.
The judgment of a court in a sister state, is not to be placed on the footing of a foreign judgment, but has all the validity, provided, by the constitution of the United States. The first section of the fourth article of that instrument declares, “that full faith and credit shall be given, in each state, to the public acts, records, and judicial proceedings of every other state; and the congress may, by general laws, prescribe the manner in which such acts, records, and proceedings shall be proved, and the effect thereof.” By the above terms of the constitution, complete and plenary provision was made, giving to judgments duly rendered in either state, conclusive and unimpeachable validity, in all the states. If by the expression, “full faith and credit,” it was only intended, to place the judgments duly rendered in the respective states, on the same foundation with foreign judgments, where the common law had placed them, the enactment would be idle, and beneath the valuable instrument containing it. From the political connexion between the states, and the principles of courtesy, and mutual confidence, applicable to the friendly *383relation subsisting between them, it is reasonable to infer, that more respect was intended to be paid to the adjudications of their courts, than to those of foreign nations. The result to which I have come, in the case before the court, renders a particular discussion of this point unnecessary; and equally so has it been made, by the harmonious opinions of several respectable judiciaries, and more particularly, by the adjudications of the supreme court of the United States, on the matter in question. That a judgment duly rendered before the courts of one of the United States, is conclusive in another, was adjudged, by the circuit court of the United States, in the case of Armstrong v. Carson’s executors, 2 Dallas 302. To the same effect were the decisions of the supreme court of the United States, in Mills v. Duryee, 7 Cranch 481. and in Hampton v. McConnel, 3 Wheaton 234. Similar determinations were made, by the supreme court of Massachusetts, in Bissell v. Briggs, 9 Mass. Rep. 462., and in Jacobs v. Hull, 12 Mass. Rep. 25. In North Carolina, South Carolina, and New-Jersey, judgments to the same effect have been rendered; (Wade v. Wade, Cam. & Nor. 486. Coleman ads. Guardian of Negro Ben, 2 Bay 485. Curtis v. Gibbs, 1 Penn. 399.) and a like adjudication was had, by the supreme court of the state of New York, in the case of Andrews v. Montgomery, 19 Johns. Rep. 162.; and similar determinations were made by the superior court of this state, in Kibbe v. Kibbe, Kirby 124. and Smith v. Rhoades, 1 Day 168. Admitting, as I do most fully, that a judgment rendered in a sister state, by a court which has jurisdiction of the subject matter and parties, is conclusive and unimpeachable; I am equally clear that where the defendant neither appeared, nor had legal notice to appear, a judgment against him is invalid, and ough not to be enforced. So far as my knowledge extends, no decision has been had, giving validity to a judgment under the circumstances last mentioned. The cases of Mills v. Duryee. 7 Cranch 481. and Hampton v. McConnell, 3 Wheaton 234. have no relevancy to the point under discussion. In both these cases, the defendants were within the jurisdiction of the courts, whose judgments were questioned; and having had notice to appear, they in fact appeared, and made defence. The courts did not, nor could they, express an opinion on the present point of enquiry, unless they travelled out of the record. In Hitchcock v. Aicken, 1 Caines 460. the Judges Livingston and Thompson, after having admitted the *384conclusiveness of judgments, when duly rendered, expressed decisive opinions on the point now under discussion. Speaking of determinations, without personal summons or arrest, it was said, by Livingston, J.; “Perhaps we possess the power, and I think we do, in extraordinary cases, and where it is manifest the proceedings have been ex parte, of considering them as exceptions to the general law, and as not contemplated by the constitution. Now, no violence is done to my understanding of this article (in the constitution) in saying, that it does not embrace a judgment, which has been rendered against a party, to whom no opportunity was offered of contesting his adversary’s demand, and who, instead of being defended by himself, or by counsel of his own choice, had no other representative than an old blanket, or a log of wood. A sentence thus determined, in defiance of the maxim “audi alteram partem,” deserves not the name of a judgment.” “I think, (said Thompson, J.) the rule laid down, by the court, in the case of Kibbe v. Kibbe, above cited, is founded injustice and good sense; that the judgments of courts in sister states, ought to receive full credence, where both parties were within the jurisdiction of the court, at the time of commencing the suit, and were duly served with process, and had, or might have had, a fair trial of the cause." In Kilbourn v. Woodworth, 5 Johns. Rep. 41., which was an action of debt on a judgment recovered against a person in the state of Massachusetts, domiciliated in the state of New-York, it was adjudged, that the suit could not be sustained. “To bind a defendant personally by a judgment, (said one of the judges) when he was never personally summoned, nor had notice of the proceeding, would be contrary to the first principles of justice.” This determination has been followed, by similar decisions, in the same court, in Robinson v. Ward, 8 Johns. Rep. 86. Fenton v. Garlick, 8 Johns. Rep. 194. Pawling v. Wilson, 13 Johns. Rep. 192. and Borden v. Fitch, 15 Johns. Rep. 121. In the state of Massachusetts, the subject underwent a very able discussion, by the late learned Ch. J. Parsons, in Bissell v. Briggs, 9 Mass. Rep. 462. “Neither our own statute, (said he) nor the federal constitution, nor the act of congress, had any intention of enlarging, restraining, or in any manner operating upon the jurisdiction of the legislatures, or of the courts of any of the United States. The jurisdiction remains as it was before, and the public acts, records, and judicial proceedings, contemplated, and to which full faith
*385and credit are to be given, are such as were within the jurisdiction of the state whence they shall be taken. Whenever, therefore, a record of a judgment of any court of any state, is produced as conclusive evidence, the jurisdiction of the court rendering it, is open to enquiry; and if it should appear, that the court had no jurisdiction in the case, no faith or credit whatever, will be given to the judgment. In order to entitle the judgment rendered in any court of the United States to the full faith and credit mentioned in the federal constitution, the court must have had jurisdiction, not only of the cause, but of the parties." In this opinion the other judges concurred; and the decision has been followed by a similar determination in Jacobs v. Hull, 12 Mass. Rep. 25. In the state of Connecticut, judgment to the same effect, was given by the superior court, in Kibbe v. Kibbe, Kirby 124. succeeded by the case of Smith v. Rhodes, 1 Day 186. in the adjudication of which, the same point, although not expressly adjudged, is clearly implied.
These uniform and concurring opinions of the most respectable and learned judges, are entitled to the highest deference. The principle involved in them is fully sanctioned, by the determinations in Westminster-Hall. In Fisher v. Lane, 3 Wils. 197. it was said, by Lord Ch. J. De Grey, when speaking of the supposed default of a Mrs. Fisher, that “she made no default, for it appears she never was summoned or had notice, which is contrary to the first principles of justice.” And in Buchanan v. Rucker, 9 East, 192. the court adjudged, that the law will not raise a promise upon a judgment obtained by default, against a person in one of the colonies, who was summoned, only by nailing a copy of the declaration on the courthouse door.
Independent of decisions, on the foundation of principle only, I can entertain no doubt, relative to the construction of the constitution of the United States. In expounding this instrument, adherence must not be had to the letter, in opposition to the reason and spirit of the enactment; and hence, to effectuate the object intended, it is even proper to deviate from the usual sense of the words. Where they admit of different intendments, that must be selected, which is most consonant to the object in view. Every interpretation, which leads to an absurdity, ought to be avoided; and that is properly denominated absurd, which is morally impossible, or so contrary to reason, that it cannot be attributed to a man in *386his right senses. “When rights are infringed, (said Ch. J. Marshall) while fundamental principles are overthrown, the legislative intention must be expressed, with irresistible clearness, to induce a court of justice to suppose a design to effect such objects.” The words “full faith and credit shall be given, in each state, to the records and judicial proceedings of every other state,” do not comprise that unquestionably clear and definite expression of intention, which precludes construction. The most plenary faith and credit, undoubtedly, must be given; but the sole difficulty consists, in precisely ascertaining the subject of this confidence. What is intended by “the records and judicial proceedings of any other state?” These words are sufficiently comprehensive, to embrace every judgment in fact; and on the other hand, they may rationally be satisfied, by a limitation to such judgments only, as are duly rendered, by a court of competent jurisdiction, against those who appeared to defend, or who were legally notified to appear. To adopt the former construction, were unreasonable and absurd. A more preposterous proposition cannot be advanced, one more contrary to reason and justice; more injurious to the absolute rights of man, or to fundamental principle; than that a person shall be invincibly bound, by a judgment, obtained against him, without notice. Audi alteram partem, is a maxim equally just and indisputable; and when from this acknowledged principle there is a departure; if estate is thereby subjected to an ex parte judgment, the right of property is violated; and if the body is plunged in a prison, the more important right of personal liberty, is destroyed. It cannot reasonably be presumed, that it was intended, by the constitution of the United States, to effectuate such glaring injustice; nor is there any reason to believe it derived from the phraseology of that valuable instrument. To the expression “the records and judicial proceedings,” annex the just and reasonable limitation before-mentioned, that they are such, and such only, as are duly rendered, by a court of competent jurisdiction, against those who appeared to defend, or who were legally notified to appear: and while the absurdity of a more comprehensive provision is avoided, there is scarcely a departure from the popular meaning of the words. The qualification alluded to, is a necessary subintelligitur to reach the just meaning of the constitution, and avoid construction, too unreasonable and oppressive for a moment to be admitted.
*387No sufficient objection arises from the expression in the record, that the defendant appeared by his attorney. The attention of the courts seldom, if ever, called to the enquiry, unless specially directed to it, whether a person claiming to be the attorney of the party, is really such; and the record, by the management of the plaintiff, need never be destitute of this affirmation. In Robson v. Eaton, 1 Term Rep. 62. Lord Mansfield permitted the defendant to show, that the person, declared in the record in a former case to be his attorney, was not his attorney. “The record of the common pleas (said he) amounts to no more than this; that the attorney prosecuted the suit in the plaintiff’s name.”
In conclusion, I am unhesitatingly of opinion, that the testimony offered by the defendant, in this case, should have been received. So far as relates to the property, said to be attached in the state of Rhode-Island, the proceeding was in rem; (Phelps v. Holker, 1 Dall. 271. Kilbourn v. Woodworth, 5 Johns. Rep. 37. Pawling & ux. v. Wilson & al. 13 Johns. Rep. 192.) but, as against the defendant, if he was not notified to appear, and did not appear and defend, the judgment rendered against him is of no validity.
The other Judges were of the same opinion.
New trial to be granted.